               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTHUR F. STOSS,                          :   CIVIL ACTION NO. 1:18-CV-1479
                                          :
                   Petitioner             :   (Judge Conner)
                                          :
            v.                            :
                                          :
SUPERINTENDENT ESTOCK and                 :
PA STATE ATTORNEY GENERAL,                :
                                          :
                   Respondents            :

                                      ORDER

      AND NOW, this 19th day of May, 2021, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2254 is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.

      3.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. § 2253(c).




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
